Citation Nr: 1532420	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an earlier effective date than March 6, 2014 for the granting of service connection for erectile dysfunction (ED).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 30, 1962 to August 29, 1966.

This matter comes to the Board of Veterans' Appeals (Board) following an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for ED.

During the pendency of this appeal, the RO granted service connection for ED assigning an initial noncompensable rating effective March 6, 2014.


FINDING OF FACT

The evidence of record indicates that the date entitlement arose for the granting of service connection for the Veteran's ED is March 6, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 2014, for the granting of service connection for ED have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal initially arose from the Veteran's disagreement with the denial of service connection for ED.  As already mentioned, the Veteran has since been granted service connection for this claim.  Thus, the remaining issue is the effective date for the granting of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA and private medical records are in the file. Determinations regarding the effective date of an award are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Therefore, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. Whether Entitlement to an Earlier Effective Date than March 6, 2014 is Warranted for the Granting of Service Connection for ED

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2014).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

Here, the Veteran first filed a claim for service connection for ED in November 2005.  In the April 2006 rating decision, the RO concluded that the Veteran's ED was not related to the Veteran's active service.  In addition, based on an October 2005 VA examination related to the Veteran's claim for service connection for diabetes mellitus type II, which showed that the Veteran's ED was secondary to his anti-hypertensive medication, the RO denied the claim for ED on a secondary basis, since the RO had previously denied the Veteran's claim for hypertension in a September 1987 rating decision.  

The Board notes that an October 2005 rating decision granted service connection for diabetes mellitus type II based on the presumption that the Veteran was exposed to herbicides while on active duty in Vietnam during the Vietnam War.

Subsequently, the Veteran filed a claim for prostate cancer also due to herbicide exposure in June 2013.  A January 2014 rating decision granted service connection for prostate cancer similarly based on the presumption of herbicide exposure.  Thereafter, the Veteran was scheduled for a VA examination to reassess his service-connected prostate cancer and any associated complications.  To this end, at a March 2014 VA examination, the examiner confirmed that the Veteran had ED and opined that it was as a result of the Veteran's prostate cancer. 

The Veteran believes that he should be entitled to an earlier effective date for the award of service connection for ED; specifically, the date he originally filed this claim.  He contends that his medications not only for hypertension but also for his service-connected diabetes mellitus type II and posttraumatic stress disorder (PTSD) have caused his ED. 

From this record of evidence, however, the Board finds that the preponderance of evidence weighs against the Veteran's claim for an earlier effective date than March 6, 2014, for the granting of service connection for ED.  There is no indication from the medical evidence of record that his ED was attributed to his service-connected diabetes mellitus type II or PTSD.  Contrarily, the October 2005 VA examiner linked the Veteran's ED to his anti-hypertensive medication.  Even though the Veteran was granted service connection for prostate cancer and assigned an effective date of June 11, 2013, the earliest indication that ED was secondarily related to it was not until the March 2014 VA examination.  Accordingly, the entitlement to service connection for ED arose on March 6, 2014, the date of the VA examination.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.816(c)(2), however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be March 6, 2014.  Resultantly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to March 6, 2014, for the granting of service connection for ED.


ORDER

Entitlement to an earlier effective date than March 6, 2014 for the granting of service connection for ED is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


